Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: “Claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations.” MPEP 2106.04(a)(2) III. A.
The following limitations in claims 1 and 10 cannot be practically performed in the human mind with or without the use of a physical aid such as pen and paper: “train a plurality of classifiers, wherein each classifier corresponds to one of a plurality of postures, wherein each posture is associated with a plurality of activity categories that correspond to different types of movement, classify at least a portion of the movement data into an initial grouping by: applying each of the classifiers to the at least a portion of the movement data, and selecting the posture that corresponds to the classifier that yields a highest probability value as the initial grouping, further classify the at least a portion of the movement data into one of the plurality of activity categories, generate a score corresponding to the at least a portion of the movement data based on the activity category to which the movement data is classified.”  All of the claims therefore qualify as patent-eligible subject matter.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/David J. McCrosky/Primary Examiner, Art Unit 3791